Citation Nr: 1336492	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 May 2010 of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

In an October 2012 letter to the Board, the Veteran, through representation, limited the issues on appeal to right ear hearing loss and tinnitus.  Following this request, the Board has limited the discussion to right ear hearing loss and tinnitus.  The issue of entitlement to service connection for left ear hearing loss is deemed withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


FINDINGS OF FACT

1.  Right ear hearing loss was shown in service; and, the preponderance of the evidence establishes an etiological relationship between the Veteran's diagnosed right ear hearing loss and his active service.

2.  Tinnitus was shown in service; and, the preponderance of the evidence establishes an etiological relationship between the Veteran's tinnitus and his active service.




								[Continued on Next Page]
CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection for hearing loss will be presumed if it is manifest in-service to a compensable degree within one year following active service as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, under 38 C.F.R. § 3.303(b), a nexus to service will be established where there is continuity of symptomatology since service but only with respect to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease is related to service).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Lay evidence may also be competent, in some situations, to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggest that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 


Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits of the Claim

The Veteran contends that his right ear hearing loss and tinnitus are related to rocket explosions he was exposed to while in combat in service.

Turning first to the Veteran's STRs, The Veteran's April 1968 pre-induction examination recorded audiometric results as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
/
5

In service, a May 1969 memorandum indicates the Veteran was awarded a Bronze Star with "V" device.  The memorandum states in March 1969 "[a]s his track approached [a] village, it came under enemy B-40 rocket fire.  During the ensuing battle his track was hit by 3 rockets causing serious injury to his foot."  Additionally, the Veteran's records corroborate this event as it shows he was awarded a Purple Heart for wounds received in action in March 1969.

Subsequently, the Veteran's August 1970 separation examination recorded audiometric results as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
0

Turning to the evidence post-service, the Veteran was afforded a VA examination in May 2011.  After conducting an audiological evaluation, interviewing the Veteran, and reviewing the claims file, to include the STRs, the VA examiner diagnosed the Veteran with right ear hearing loss and tinnitus.  The VA examiner then provided the following opinion as to the etiology of the Veteran's current hearing sensorineural hearing loss diagnosis: 

The [V]eteran had an audiometric evaluation at the time of his separation physical that indicates his hearing was well within normal limits at that time.  Current research does not support the concept of delayed onset of hearing loss following noise exposure.  It is not likely that his current hearing loss is related to his military service. 

In regard to the Veteran's reports of tinnitus, the VA examiner provided the following opinion as to its etiology:

He states today that he hears noises (humming) in both ears several times a day.  This occurs following a plugged sensation and is relieved when he blows his nose, "popping" his ears.  The humming returns when his ears again plug up later on.  This seems to be more likely related to a Eustachian tube dysfunction, and is not likely related to his military service.

Turning to the analysis of the evidence, the Veteran has been diagnosed as having right ear hearing loss and reports tinnitus as indicated above.  Therefore, the Board finds that Holton element (1) is met.



Turning to Holton element (2), the incurrence or aggravation of an injury or disease in service, the Board notes the Veteran's service treatment records are absent any evidence of complaints, treatment, or diagnosis of hearing loss.  The Veteran specifically denied having any ear trouble at discharge and made no reference to hearing loss or tinnitus.  At both the time of pre-induction in April 1968 and separation in August 1970, as referenced above, the Veteran's examinations showed that his hearing was normal for VA purposes.  38 C.F.R. 3.385).  

That said, the Veteran contends that he was exposed to noise as an armor reconnaissance specialist, to include combat experiences.  He is credible in this regard as the evidence shows the Veteran's occupation in service was that of an armor reconnaissance specialist.  The Board recognizes that this military occupational specialty is consistent with exposure to loud noises.  Moreover, the Veteran also submitted a memorandum that accompanied his award of a Bronze Star with "V" device and Purple Heart certificate that supports the Veteran's statements that he saw combat and was exposed to rocket fire.  For all these reasons, the Veteran is competent to report exposure to noise.  See 38 U.S.C.A. § 1154(b). (In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.).  Thus, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to acoustic trauma in service.  Thus, the Board finds Holton element (2) is satisfied.

Having determined that the Veteran had in-service noise exposure and has a current diagnosis of right ear hearing loss and reports tinnitus, the final question before the Board is whether the Veteran's current hearing loss and tinnitus are related to his active service, to include noise exposure Holton element (3).  A relationship or "nexus" to service may in this case be established on a direct basis by competent or credible lay or medical evidence.  See 38 C.F.R. §§ 3.303.  



In this regard, the Board finds that the May 2011 VA examination was insufficient.  This insufficiency is found in the VA examiner's rationale which states "[c]urrent research does not support the concept of delayed onset of hearing loss following noise exposure."  This rationale is contrary to the Courts holding in Hensley which held "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Likewise, the Board notes the VA examiner did not provide an adequate basis for his rationale in regards to the origins of the Veteran tinnitus.  While the VA examiner states that the Veteran's tinnitus is likely related to a Eustachian tube disorder, he does not provide any rationale as to why he believes the Veteran has an Eustachian tube disorder, and if so, why is it the cause of tinnitus or otherwise not related to service.  Therefore, the Board finds both rationales provided in the May 2011 VA examination were insufficient and accordingly are of little probative value.  However, the Board has determined that a new VA examination is not necessary because the record contains sufficient evidence of the etiology of the Veteran's hearing loss and tinnitus. 

Turning to the Veteran's lay assertions that his hearing loss and tinnitus are related to his in-service noise exposure, the Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issues in this case, the Board notes that the hearing loss and tinnitus disabilities fall within the sensory capabilities of a lay person.  The Veteran has asserted symptoms of hearing loss and tinnitus since separation from service. The Board also finds that the Veteran's statement regarding the origins of his hearing loss and tinnitus are credible as they are narrowly tailored and correspond to a specific documented event in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran has provided competent and credible evidence that his hearing loss and tinnitus are related to service.  Because the Board has found that the VA examiner's opinions in regards to etiology are of little probative value, the Board finds that the evidence is at least in a state of  equipoise, or balance of positive and negative evidence.  Resolving all reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


